Case: 1:19-cv-06676 Document #: 173 Filed: 05/20/20 Page 1 of 1 PageID #:19548

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Grumpy Cat Limited
                                        Plaintiff,
v.                                                        Case No.: 1:19−cv−06676
                                                          Honorable Steven C. Seeger
Defendant 236 (6.berta2), et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 20, 2020:


        MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed the
Status Report (Dckt. No. [171]) filed by Plaintiff. The two motions to dismiss (Dckt. Nos.
[66], [86]) are denied as moot in light of the dismissal of those Defendants, as stated in the
Status Report. As requested, the Court sets June 30, 2020 as the deadline for the filing of a
motion for default judgment. The motion for preliminary injunction (Dckt. No. [57]) is
hereby denied without prejudice. Since then, Plaintiff has filed dozens of notices of
dismissal, and it is not clear to the Court how many Defendants remain, and what issues
remain live. To the extent that there is a live controversy, Plaintiff may refile the motion if
necessary. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
